DETAILED ACTION
Claims 1 – 6 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayn et al. (US 20130158364; hereinafter Hayn) in view of Khachaturian et al. (US 20160073908; hereinafter Khachaturian) and further in view of Jaramaz et al. (US 20060176242; hereinafter Jaramaz).


Regarding claim 1, Hayn teaches a holder (at least 1_2; see fig. 6) for a temporal thermometer (1_9; [0047]), comprising: 
a bracket arranged to hold said thermometer (the “carriage” [0048] - square bracket structure shown in fig. 6 holding the temperature measuring module 1_9 – a thermometer/pyrometer – [0048]).
Hayn does not directly and specifically state regarding a lever operatively arranged to depress a button on said thermometer to take a temperature reading; a foot pedal; a cable linking said foot pedal to said lever; and, a duplex mirror assembly operatively arranged to display said temperature reading (teaching instead an automatic controller which may be a microcontroller [0039]).
However, Khachaturian teaches a temperature measurement system (abstract; see figs. 1-10 and 32) which may receive input via “foot-operated switching apparatus” ([0361]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the automatic temperature sensing of Hayn with the specific knowledge of using the foot-operated switch for user command interface with the thermometer of Khachaturian. This is because such a foot-operated interface allows for providing commands to the system with a foot. This is important in order to place control of the system in a device not requiring hand touch.
Khachaturian lacks direct and specific teaching regarding a mirror system to display the temperature reading.
However, Jaramaz teaches using mirrors (at least 304/334; see fig. 3A) to display information to a user in a medical setting ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensor with foot switch of Hayn as modified by Khachaturian with the specific knowledge of using the mirrors for information display of Jaramaz. This is because such a use of mirrors allows for directing the visual indication in a direction which is convenient for a viewer. This is important in order to provide the desired information to an end user.
Further, it has been held that broadly providing a mechanical (foot switch/mirror display system) or automatic means to replace manual activity (pressing the button on a thermometer and looking at the displayed temperature) which has accomplished the same result (taking a temperature and relaying the temperature data to an end user) involves only routine skill in the art. (see MPEP 2144.04 (III))

Regarding claim 2, Hayn teaches a conduit (at least tubular portion of 1_2) arranged to cover and surround said cable ([0028] “cabled connection (e.g. USB, RS 232, other type of cabled connection)” may connect with the measurement modules and control module).
Further, it has been held that broadly providing a mechanical (foot switch/control) or automatic means to replace manual activity (pressing a button connected by cable on a temperature measuring system) which has accomplished the same result (taking a temperature) involves only routine skill in the art. (see MPEP 2144.04 (III))

Regarding claim 3, Hayn, Khachaturian and Jaramaz do not directly and specifically state that said duplex mirror comprises a first mirror and a second mirror, and said first and second mirror are arranged at a substantially right angle relative to one another.
However, Jaramaz does disclose various configurations of the mirrors such that they are “positioned to convey the infrared image to a processing unit” ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the mirrors or conveying optical data of Jaramaz with the substantially right angle configuration as here.  This is because one of ordinary skill in the art would have expected reflecting/displaying data via right angle mirrors to be one of several straightforward ways of informing the end user of the temperature reading because the mirrors are used to send the data to a desired location where and end user can view the data. 

Regarding claim 4, Hayn teaches that said thermometer includes a display (1_6; [0038] “a human-machine interface 1_6 (e.g. display …”; see fig. 6). 
Hayn, Khachaturian and Jaramaz do not directly and specifically state that said first mirror is arranged at substantially a 45 degree angle relative to said display.
However, Jaramaz does disclose various configurations of the mirrors such that they are “positioned to convey the infrared image to a processing unit” ([0031]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the mirrors or conveying optical data of Jaramaz with the substantially right angle configuration as here.  This is because one of ordinary skill in the art would have expected reflecting/displaying data via right angle mirrors to be one of several straightforward ways of informing the end user of the temperature reading because the mirrors are used to send the data to a desired location where and end user can view the data. 

Regarding claim 5, Hayn, Khachaturian and Jaramaz lack direct and specific teaching that said bracket includes a threadably secured outer cover. 
Official Notice is taken that threads are a conventional or well-known feature or method for attaching members to one another. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to attach the bracket/covering (carriage; [0047-48]) of Hayn to secure it by threads in order to ensure a secure and removable structure.

Regarding claim 6, Hayn teaches a flexible conduit (at least flexible jacket of cables taught in [0028]) arranged to cover and surround said cable ([0028] “cabled connection (e.g. USB, RS 232, other type of cabled connection)” may connect with the measurement modules and control module).
Further, it has been held that broadly providing a mechanical (foot switch/control) or automatic means to replace manual activity (pressing a button connected by cable on a temperature measuring system) which has accomplished the same result (taking a temperature) involves only routine skill in the art. (see MPEP 2144.04 (III))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855